Order entered January 28, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00745-CR

                            RABYL RIYAZ NATHOO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82434-2017

                                            ORDER
       The reporter’s record was filed October 23, 2018. Included in the record were seven mp4
files labeled “SX 66-1” through “SX 66-7” and over two hundred mp4 files labeled “part 27”
through “part 231.” Because the files marked “part 27” through “part 231” were not properly
identified or described with respect to an exhibit offered and admitted at trial, we contacted the
court reporter and instructed her to refile those exhibits with proper descriptions. On January 16,
2019, a supplemental reporter’s record was filed containing State’s Exhibit 66, parts 8 through
231.
       In light of this, we STRIKE the mp4 files labeled “part 27” through “part 231” filed
October 23, 2018.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE